DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 05/03/2021 in response to the Non-Final Office Action mailed 02/01/2021 has been entered.  
	Claims 1-20 are currently pending in U.S. Patent Application No. 16/568,139.


Response to 35 USC § 112 Rejections
In view of the foregoing amendments claim rejections under 35 U.S.C. 112(b), to claims 8-13 and 17-18 are withdrawn.  

Response to Arguments/Remarks
	Applicant's arguments with regard to deficiencies in the combination of cited prior art have been considered and determined persuasive in view of accompanying claim amendments.  Specifically Azzabou et al. “Non-Uniformity Correction Using Cosine Functions Basis and Total
Variation Constraint” fails to teach/suggest the generation of a non-uniformity estimate by iteratively identifying a new non-uniformity update candidate as claimed and using the non-uniformity update candidate to generate a non-uniformity estimate for the current iteration.  Corresponding rejections to the claims are withdrawn accordingly.


Allowable Subject Matter and Reasons for Allowance
Claims 1-20 are allowable. 

The following is an examiner's statement of reasons for allowance:
Claim amendments in view of supporting remarks overcome rejections previously set forth in view of references of record.  Reconsideration and updated search has provided additionally cited references which present the general state of the art without lending towards an obvious combination of references that teach/suggest the claimed invention.  References of record fail to teach/suggest one or more claim limitations to include in particular:
“generating a non-uniformity estimate for the image by iteratively:
identifying a new non-uniformity update candidate as one of a set of first functions that minimizes, over the set of first functions, a cost function based on a total variation among pixel values of a processed image which is the image corrected by the first function;
using the new non-uniformity update candidate to generate the non-uniformity estimate for the current iteration; and 
applying the non-uniformity estimate to the image to obtain a corrected image.”

Applicant’s invention as claimed enables an improved non-uniformity image correction for the reduction/removal of low-frequency shading, particularly suited for infrared images but robust to global sensor/camera motion in general, as the non-uniformity estimate so generated approximates a non-uniformity effect of a corrupted/input image based on an update candidate based on a total variation among pixel values of the image corrected by the first function.


Additionally Cited References:
Additionally cited references (see attached PTO-892) otherwise not relied upon above have been made of record in view of the manner in which they evidence the general state of the art as it relates to iteratively determining one or more parameters in general and as used to subsequently generate what may constitute a non-uniformity estimate under broadest reasonable interpretation.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796.  The examiner can normally be reached on Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/IAN L LEMIEUX/Primary Examiner, Art Unit 2669